March 12, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                       THE STATE OF TEXAS, Appellant

NO. 14-12-00304-CV                           V.

   THIRTEEN THOUSAND EIGHT HUNDRED FORTY-FIVE AND NO/100
              ($13,845.00) IN U.S. CURRENCY, Appellee
                 ________________________________

       This cause, an appeal from the judgment in favor of Sophia Vanity Vincent
was heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, State of Texas, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.